DETAILED ACTION

                                                EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ben Wigger on May 28, 2021.
The application has been amended as follows:
1.	(Currently Amended) A method for data ingestion by a distributed-computing system implementing a management plane and a data plane, the method comprising: 
at the management plane:
receiving log data generated by one or more components of an information processing system external to the distributed-computing system;  
storing the log data at a management node of the management plane;
selecting, from a plurality of data cores, a data core to ingest the log data, wherein the plurality of data cores are stored across one or more data plane containers of the data plane;
processing the log data to generate one or more event records corresponding to one or more log events that occurred at the information processing system; and
sending the one or more event records to the selected data core, wherein the sending causes the data plane to store the one or more event records in the selected data core, wherein the log data received from the information processing system includes time stamps indicating a time at which each of the one or more log events occurred at the information processing system.

2.	(Canceled)

3.	(Previously Presented) The method of claim 1, further comprising:
receiving, at the management plane, an ingestion request with the log data, wherein the log data is a payload of the ingestion request.

4.	(Original) The method of claim 3, wherein the data core is selected using information included in the received ingestion request.

5.	(Previously Presented) The method of claim 1, wherein the log data is received from an agent of the information processing system, the method further comprising: 
replicating the log data across a plurality of separate management nodes of the management plane, including storing the replicated log data at the plurality of separate management nodes; and
upon replicating the log data across the plurality of separate management nodes, sending, by the management plane, a confirmation to the agent indicating that the log data has been accepted.

6.	(Original) The method of claim 5, wherein the confirmation is sent to the agent prior to or while the one or more event records are being stored in the selected data core.  

7.	(Currently Amended) The method of claim 1, further comprising:
at the management plane: 
detecting a failure to store the one or more event records in the selected data core;
in response to detecting the failure, selecting, from the plurality of data cores, a second data core to ingest the log data; and
sending the one or more event records to the selected second data core, including causing the data plane to store the one or more event records in the selected second data core.

8.	(Previously Presented) The method of claim 1, further comprising:

after storing the one or more event records in the selected data core and storing the back-up copy in the back-up storage system, removing the log data from the management plane.

9.	(Original) The method of claim 1, wherein the data core is selected using metadata obtained from the data plane.

10.	(Previously Presented) The method of claim 9, wherein, for each respective data core of the plurality of data cores, the metadata includes information regarding available storage capacity of the respective data core, current availability of the respective data core for ingesting log data, or ingestion processing capacity of a data plane container storing the respective data core.

11.	(Original) The method of claim 1, wherein the selected data core is stored in a first data plane container of the one or more data plane containers, and wherein selecting the data core further comprises:
determining, by the management plane, a current data ingestion rate of the first data plane container relative to one or more other data plane containers of the data plane, wherein the data core is selected based on the determined current data ingestion rate of the first data plane container relative to the one or more other data plane containers.

12.	(Previously Presented) The method of claim 1, wherein processing the log data further comprises: 
decompressing the log data; and 
parsing the decompressed log data to generate the one or more event records.

13.	(Original) The method of claim 12, wherein:
parsing the decompressed data further comprises extracting, from the decompressed data, one or more fields for the one or more event records; and 
causing the data plane to store the one or more event records in the selected data core further comprises causing the data plane to store the one or more fields in an index of the selected data core, the one or more fields stored in association with the one or more event records.

14.	(Original) The method of claim 1, further comprising: 
replicating the one or more event records across one or more separate management nodes of the management plane, including storing the replicated one or more event records on the one or more separate management nodes.

15.	(Currently Amended) A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a distributed-computing system, the distributed-computing system implementing a management plane and a data plane, the one or more programs including instructions for:
processing log data received from one or more data sources, wherein the log data is generated by one or more components of an information processing system external to the distributed-computing system;  
storing the log data at a management node of the management plane;
selecting, from a plurality of data cores, a data core to ingest the log data, wherein the plurality of data cores are stored across one or more data plane containers of the data plane;
processing the log data to generate one or more event records corresponding to one or more log events that occurred at the information processing system; and
providing the one or more event records to the selected data core, wherein the providing causes the data plane to store the one or more event records in the selected data core wherein the log data received from the information processing system includes time stamps indicating a time at which each of the one or more log events occurred at the information processing system.

16.	(Currently Amended) The computer-readable storage medium of claim 15, wherein the log data is received from an agent of the information processing system, and wherein the one or more programs further include instructions for:
replicating the log data across one or more separate management nodes of the management plane, including storing the replicated log data at the one or more separate management nodes; and
upon replicating the log data across the one or more separate management nodes, providing, by the management plane, a confirmation to the agent indicating that the log data has been accepted.


detecting, by the management plane, a failure to store the one or more event records in the selected core;
in response to detecting the failure, selecting, from the plurality of data cores, a second data core to ingest the log data; and
providing the one or more event records to the selected second data core, including causing the data plane to store the one or more event records in the selected second data core.

18.	(Previously Presented) The computer-readable storage medium of claim 15, wherein the one or more programs further include instructions for:
storing a back-up copy of the one or more event records in a back-up storage system external to the distributed-computing system; and
after storing the one or more event records in the selected data core and storing the back-up copy in the back-up storage system, removing the log data from the management plane.

19.	(Currently Amended) A distributed-computing system for data ingestion, wherein the distributed-computing system implements a management plane and a data plane, the distributed-computing system comprising:
one or more processors; and
memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
processing log data received from one or more data sources, the log data generated by one or more components of an information processing system external to the distributed-computing system;  
storing the data at a management node of the management plane;
selecting, from a plurality of data cores, a data core to ingest the log data, wherein the plurality of data cores are stored across one or more data plane containers of the data plane;
processing the log data to generate one or more event records corresponding to one or more log events that occurred at the information processing system; and
providing the one or more event records to the selected data core, wherein the providing causes the data plane to store the one or more event records in the selected data core wherein the log data received from the information processing system includes time stamps indicating a time at which each of the one or more log events occurred at the information processing system.

20.	(Currently Amended) The distributed-computing system of claim 19, wherein the log data is received from an agent of the information processing system, and wherein the one or more programs further include instructions for:
replicating the log data across one or more separate management nodes of the management plane, including storing the replicated log data at the one or more separate management nodes; and
upon replicating the log data across the one or more separate management nodes, providing, by the management plane, a confirmation to the agent indicating that the log data has been accepted.

21.	(Currently Amended) The distributed-computing system of claim 19, wherein the one or more programs further include instructions for:
detecting, by the management plane, a failure to store the one or more event records in the selected core;
in response to detecting the failure, selecting, from the plurality of data cores, a second data core to ingest the log data; and
providing the one or more event records to the selected second data core, including causing the data plane to store the one or more event records in the selected second data core.

22.	(Currently Amended) The distributed-computing system of claim 19, wherein the one or more programs further include instructions for:
storing a back-up copy of the one or more event records in a back-up storage system external to the distributed-computing system; and
after storing the one or more event records in the selected data core and storing the back-up copy in the back-up storage system, removing the log data from the management plane.


REASONS FOR ALLOWANCE

1.	Claims 1, 3-22 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed  07/13/2020 regarding claims 1, 3-22 have been considered and are persuasive.  The prior art does not disclose ”selecting, from a plurality of data cores, a data core to ingest the log data, wherein the plurality of data cores are stored across one or more data plane containers of the data plane; processing the log data to generate one or more event records corresponding to one or more log events that occurred at the information processing system; and sending the one or more event records to the selected data core, wherein the sending causes the data plane to store the one or more event records in the selected data core, wherein the log data received from the information processing system includes time stamps indicating a time at which each of the one or more log events occurred at the information processing system”, as required by claim 1 and a similar to the limitations of claims 15 and 19.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 8 and 15 are allowed.  Dependent claims 3-14, 16-18, 
20-22 are allowed at least by virtue of their dependency from claims 1, 15 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 04, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153